Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 23, 2016

The Court of Appeals hereby passes the following order:

A16A2011. JAMES MONROE DAILEY v. THE STATE.

      James Monroe Dailey has filed a direct appeal from the trial court’s order of
May 10, 2016, which denied his motions to set aside a void judgment and to recuse
the trial judge. We lack jurisdiction.
      Dailey filed an application for discretionary review of the same trial court
order, which we dismissed on the merits. See Case No. A16D0447 (dismissed on
July 14, 2016). “It is axiomatic that the same issue cannot be relitigated ad infinitum.
The same is true of appeals of the same issue on the same grounds.” Echols v. State,
243 Ga. App. 775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253 Ga. App.
510, 511 (2) (559 SE2d 528) (2002). Our ruling in the prior appeal is res judicata.
Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007). Thus, Dailey is
estopped from seeking further judicial review on these issues. See id.; see also Ross
v. State, 310 Ga. App. 326, 328 (713 SE2d 438) (2011). Accordingly, this application
for discretionary appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              08/23/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.